Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered January 16, 2007. The order, insofar as appealed from, granted that part of the motion of defendant IKON Office Solutions, Inc. for summary judgment dismissing the complaint against it and denied plaintiffs cross motion for summary judgment.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court. Present—Hurlbutt, J.P., Smith, Centra, Lunn and Fahey, JJ.